EXHIBIT 2 Approval of Fidelity Bond Coverage After additional discussion regarding a fidelity bond, upon motion duly made and seconded, it was unanimously: RESOLVED:That the Trust be named as an insured under the Investment Company Bond (“Bond”) having an aggregate coverage of at least $125,000, issued by Great American Insurance Company against larceny and embezzlement and such other types of losses as are included in standard fidelity bonds, covering the officers and the other employees of the Trust from time to time, and containing such provisions as may be deemed necessary or are required by the rules promulgated under the 1940 Act; and FURTHER RESOLVED:That it is the finding of the Board of Trustees and a majority of Independent Trustees, voting separately, that the Bond is reasonable in form and amount, having given due consideration to all relevant factors, including but not limited to, the value of the aggregate assets of the funds to which any such covered person under Rule 17g-1 may have access, the type and terms of the arrangements made for the custody and safekeeping of such assets and the nature of the Trust’s proposed business activities; and FURTHER RESOLVED:That the premium on such Bond presented at this meeting is approved by a majority of Independent Trustees, taking all relevant factors into consideration, including but not limited to, the number of other parties named as insured, the nature of the business activities of such other parties, the amount of the joint insured bond and the amount of the premium for such bond, the ratable allocation of the premium among all parties named as insured, and the extent to which the share of the premium allocated to the Trust is less than the premium the Trust would have had to pay if it had provided and maintained a single insured bond; and FURTHER RESOLVED:That any one officer of the Trust shall be designated as the officer who shall make the filings and give the notices required by paragraph (g) of said Rule 17g-1; and FURTHER RESOLVED:That the officers of the Trust are authorized and directed to file copies of the aforesaid Bond with the SEC and to take such other action as may be necessary or appropriate to comply with the provisions of the 1940 Act, and the rules and regulations thereunder.
